[1] This is an appeal from an order vacating the levy of an execution and quashing the writ. The record presented is most deficient. There is no judgment-roll, reporter's transcript, nor bill of exceptions. The record consists of copies of the order appealed from and the notice of appeal and various orders, minute orders and affidavits. The clerk certified that they were true and correct copies of the originals on file in his office. There is no certificate of the judge contained in the record. In cases of this kind counsel should have a bill of exceptions settled.
As the record before us is not authenticated in the manner required by law and is totally deficient, we cannot consider it. (Sec. 951, Code Civ. Proc.; Guyot v. Cassab, 118 Cal.App. 742
[5 P.2d 912]; Salinas v. Riverside Finance Co.,126 Cal.App. 675 [14 P.2d 1025].)
Order affirmed.
Barnard, P.J., concurred.